Citation Nr: 0824680	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.  

2.	Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus. 

3.	Entitlement to service connection for a heart disability, 
including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record does not show that the veteran 
served in Vietnam, therefore, exposure to Agent Orange or 
herbicides is not presumed.  

3.	The competent medical evidence does not show that diabetes 
mellitus was present in service, manifested within one year 
after service, is related to service or was caused by 
herbicide exposure in service.  

4.	The competent medical evidence does not show that 
hypertension was present in service, manifested within one 
year after service or is related to service or to a service-
connected disability.  

5.	The competent medical evidence does not show that a heart 
disability was present in service, manifested within one year 
after service or is related to service or to a service-
connected disability.  




CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.	Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and 
was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  

3.	A heart disability was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the notice April 2006 letter included the 
provisions as set forth in Dingess.  Any error regarding this 
notice was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the service medical records show that none of 
the claimed disabilities manifested in service.  The service 
medical records do not indicate treatment for diabetes, 
hypertension or a heart disability.  These disabilities were 
not noted at the separation examination.  The evidence of 
record also does not show that the veteran was exposed to an 
herbicide in service.  Additionally, there is no medical 
evidence that any of the claimed disabilities are related to 
service.  In view of the objective evidence of record, or 
lack of evidence, the Board finds the veteran's current 
assertions alone do not require VA to provide the veteran 
with an examination.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide a veteran with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (a medical opinion was not warranted when there was no 
reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, personnel file and private medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as diabetes mellitus and cardiovascular-
renal disease including hypertension, manifests to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007). Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Diabetes Mellitus

The veteran contends that exposure to herbicides in Okinawa 
caused his diabetes mellitus.  The medical evidence of record 
shows that the veteran has been diagnosed with diabetes 
mellitus.  The majority of medical records do not specify 
which type of diabetes, however, in July 1997 the veteran was 
diagnosed with diabetes mellitus type II by his private 
physician.  

The Board notes that diabetes mellitus type II is enumerated 
as a disease associated with exposure to certain herbicide 
agents under 38 C.F.R. § 3.309(e).  In order to establish 
presumptive service connection for a disease associated with 
exposure to certain herbicide agents, the veteran must show 
the following: (1) that he served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975; (2) that he currently suffers from a disease 
associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specified time period prescribed in § 3.307(a)(6)(ii). 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).

The evidence of record shows that the veteran does not have 
qualifying service in Vietnam.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  The personnel file and DD Form 214 
show that the veteran did not serve in Vietnam.  The evidence 
of record also does not show that the veteran ever visited 
Vietnam in service.  The veteran actually served in Okinawa 
from November 1965 to November 1966.  

Based on the foregoing, the Board finds that the veteran does 
not have qualifying service in Vietnam and the presumption of 
service connection for a disease associated with exposure to 
certain herbicide agents is not applicable. 38 C.F.R. 
§ 3.307(a)(6) (2007).

Additionally, the medical evidence does not show that 
diabetes manifested to a compensable level within a year of 
discharge.  There is no evidence of record showing signs or 
symptoms of diabetes mellitus within one year after service.  
The first available medical records after service were dated 
in 1979.  Therefore, service connection of diabetes mellitus 
on a presumptive basis as a chronic disease is not warranted.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007). 

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The appellant has contended that while working as a heavy 
vehicle driver in Okinawa, he transported Agent Orange.  As 
noted, the veteran was not present in Vietnam, and is not 
presumed to have been exposed to herbicides.  The only 
evidence of exposure to Agent Orange is the veteran's 
assertions.  The evidence of record, however, contradicts the 
veteran's assertions.  A letter from the Department of 
Defense Chairman of the Joint Chiefs of Staff dated in 
November 2004 shows that the records contain no information 
linking use or storage of Agent Orange or other herbicides in 
Okinawa.  A search of National Archives and Records 
Administration (NARA) contained no information indicating 
that Agent Orange or herbicides were used or stored in 
Okinawa.  Facility engineers also had no record of any 
spills, accidental or otherwise of Agent Orange in Okinawa.  
There were no recorded occupational exposures of service 
members in Okinawa to Agent Orange or herbicides.  In a memo 
dated in January 2007 from the U.S. Armed Services Center for 
Unit Records Research (CURR)/U.S. Army & Joint Services 
Records Research Center (JSRRC) Coordinator shows that the 
documentation of Agent Orange exposure is negative for Agent 
Orange at Okinawa during the timeframe that the veteran was 
stationed there.  Therefore, the evidence of record does not 
show that the veteran was exposed to Agent Orange or 
herbicides in Okinawa.  

Moreover, there is no medical evidence or opinion showing a 
nexus between the veteran's diabetes and his military service 
including as due to his claimed in-service herbicide 
exposure.  Even after affording the veteran the benefit of 
the doubt, without concluding, that the veteran may have been 
exposed to Agent Orange in service, there is no medical 
evidence that links his diabetes mellitus to service, 
including Agent Orange or herbicide exposure.  The service 
medical records show no complaints or findings of diabetes 
mellitus during service.  The October 1966 separation 
examination reveals that the veteran was clinically evaluated 
as normal.  

The evidence of record is devoid of any objective medical 
evidence of diabetes mellitus until many years after service.  
This lapse in time weighs against the veteran's claim.  
Furthermore, in the medical records showing treatment for 
diabetes mellitus for many years, no doctor has ever opined 
that diabetes mellitus is related to service.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.  

The Board has considered the veteran's contention that a 
relationship exists between diabetes mellitus and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board finds that the preponderance of the evidence is 
against exposure to herbicides in service and against the 
claim for service connection.  The veteran's claim for 
service connection for diabetes mellitus must be denied on a 
presumptive and direct basis.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Hypertension

The veteran has a current diagnosis of hypertension.  In 
private medical records dated in July 1997, the veteran was 
diagnosed with hypertension.  Subsequent medical records show 
treatment for hypertension.  

The service medical records, however, do not show a diagnosis 
of or symptoms of hypertension in service.  The November 1964 
induction examination and the October 1966 separation 
examination are negative for hypertension.  

The Board notes that the medical evidence of record does not 
show symptoms of or a diagnosis of hypertension within one 
year of separation from service.  Therefore, service 
connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 
3.309.  

Furthermore, there is no medical evidence of record relating 
hypertension to service.  The evidence of record is devoid of 
any objective medical evidence of hypertension until many 
years after service.  This lapse in time weighs against the 
veteran's claim.  No doctor has ever opined that hypertension 
is related to service.  Without competent medical evidence 
linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's contention that 
hypertension is related to service and related to diabetes 
mellitus on a secondary basis.  However, since diabetes 
mellitus was not found to be service connected, service 
connection is not warranted for hypertension on a secondary 
basis.  Furthermore, there are no other service connected 
disabilities that could have caused or aggravated the 
veteran's hypertension.  See 38 C.F.R. § 3.310(a).

Also, as a layman, without the appropriate medical training 
and expertise, the veteran is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While the veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion linking hypertension to service or to a 
service-connected disability.  See Bostain v. West, supra.  

In sum, the evidence of record does not show that 
hypertension manifested in service, within one year after 
service, or is related to service or to a service connected 
disability.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim for service connection for 
hypertension must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Heart Disability

The veteran claims that he has a heart disability that was 
caused or aggravated by diabetes mellitus.  The Board notes, 
however, that to grant service connection on a secondary 
basis, a service connected disability must have caused or 
aggravated a current disability.  In this case, as previously 
decided in this decision, diabetes mellitus is not entitled 
to service connection.  Therefore, service connection for a 
heart disability cannot be granted on a secondary basis.  See 
38 C.F.R. § 3.310(a).  

The Board will also address direct service connection.  The 
Board notes that the veteran has claimed service connection 
for a heart condition.  The exact disability is unclear.  In 
July 1997, no acute cardiopulmonary process was identified in 
a radiology report.  In August 1997, a coronary angiogram 
showed essentially normal coronary arteries.  There was a 30 
percent lesion in the obtuse marginal branch, left ventricle 
function was normal and left ventricular and diastolic 
pressures were normal.  There was no evidence of cardiac 
stenosis. 

In May 2004, there was fairly significant plaque in both 
common carotids and into the bifurcated vessels.  There was 
no evidence of stenosis.  In January 2006, a private 
physician found that there was a relatively low likelihood of 
the presence of any coronary artery disease.  

Assuming the veteran has a heart disability, however, the 
medical evidence does not show that a heart disability is 
related to service.  The service medical records do not show 
treatment for or a diagnosis of a heart disability.  The 
veteran did not report heart problems in service.  The 
November 1964 induction examination and the October 1966 
separation examination are negative for a heart disability 
and his heart was clinically evaluated as normal.  In August 
1964, a chest examination was clear.  

Furthermore, there is no medical evidence of record relating 
a heart disability to service.  The evidence of record is 
devoid of any complaints of or treatment for a heart 
disability until many years after service.  This lapse in 
time weighs against the veteran's claim.  Furthermore, no 
doctor has ever opined that a heart disability is related to 
service.  Without competent medical evidence linking a heart 
disability to service, service connection is not warranted.

The Board has considered the veteran's contention that he has 
a heart disability and that it is related to service and to 
diabetes mellitus.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to service or to another disability.  See 
Bostain v. West, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a heart disability 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus, including as due to 
herbicide exposure is denied. 

Service connection for hypertension, including as secondary 
to diabetes mellitus, is denied. 

Service connection for a heart disability, including as 
secondary to diabetes mellitus, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


